    Case: 1:17-md-02804 Doc #: 3943 Filed: 09/10/21 1 of 11. PageID #: 538552




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION                             MDL 2804

                                              Case No. 17-md-2804
This document relates to:
                                              Hon. Dan Aaron Polster
Track Three Cases




                   REPLY IN SUPPORT OF DEFENDANTS’ MOTION
                IN LIMINE TO PRECLUDE EVIDENCE OR ARGUMENT
                    ABOUT ALLEGED MISCONDUCT AFTER 2010
      Case: 1:17-md-02804 Doc #: 3943 Filed: 09/10/21 2 of 11. PageID #: 538553




         Plaintiffs’ opposition is most notable for what it does not say. Nowhere in their lengthy

brief do Plaintiffs make any real attempt to dispute that Dr. David Cutler—their own causation

expert—does not consider any alleged misconduct by Defendants1 after 2010 and has opined that

post-2010 conduct is irrelevant to present-day harms in Lake or Trumbull County.2

         Instead, Plaintiffs do exactly what Defendants expected they would, doubling down on an

argument that “volume alone is enough.” See Opp. Br. at 4 (arguing that “the combination of

massive shipments of prescription opioids” and Defendants’ alleged CSA violations is sufficient

to support a “causal connection to harm to the communities, like Lake and Trumbull Counties,

into which the prescription opioids were shipped/dispensed”).3 Plaintiffs, however, have no

answer to Dr. Cutler’s cogent explanations—supported by the extensive testimony of DEA and

law enforcement witnesses—for why “volume” decidedly is not enough.

         In the end, Plaintiffs simply disagree with their own expert. If they are unwilling to

withdraw expert opinions they now disavow, the Court should hold them to those opinions. In

light of Dr. Cutler’s report and testimony, evidence or argument about alleged misconduct by

Defendants after 2010 would be irrelevant and unduly prejudicial to Defendants. The Court

should exclude it under Federal Rules of Evidence 402, 403, and 611.




1
 Defendants include CVS Pharmacy, Inc., Ohio CVS Stores, L.L.C., CVS TN Distribution,
L.L.C., CVS Rx Services, Inc., CVS Indiana, L.L.C., Walgreens Boots Alliance, Inc., Walgreen
Co., Walgreen Eastern Co., Inc., Giant Eagle, Inc./HBC Service Company, and Walmart Inc.
This motion was initially filed on behalf of Rite Aid defendants as well. The Rite Aid
defendants were severed from Track 3 on August 26, 2021. See Dkt. 3894.
2
 In a footnote, Plaintiffs weakly suggest that they “do not agree with the Pharmacies’
characterization of Dr. Cutler’s opinions.” Opp. Br. at 1 n.2. They do not, however, point to
even a single way in which Defendants have mischaracterized those opinions. Nor could they,
given that Dr. Cutler clearly and repeatedly confirmed his opinions on these matters.
3
    All emphases added unless otherwise noted.

                                                  1
     Case: 1:17-md-02804 Doc #: 3943 Filed: 09/10/21 3 of 11. PageID #: 538554




I.     Plaintiffs’ Procedural Objections Are Unavailing

       Plaintiffs’ protests notwithstanding, Defendants’ motion clearly is a proper subject for a

motion in limine—seeking to limit Plaintiffs’ evidentiary proof at trial to the causation theory

they themselves have advanced through their own expert. The motion does not seek dismissal of

Plaintiffs’ claims, nor does it seek to resolve any claim or defense in the case. Instead, it seeks to

exclude irrelevant and unduly prejudicial evidence under Rules 402, 403, and 611.4 Plaintiffs

would still be able to pursue their claims based on alleged misconduct in or before 2010, which

Dr. Cutler says caused all of the alleged harms attributable to Defendants after 2010.

       Even assuming for sake of argument that Defendants could have advanced these

arguments as a motion for summary judgment, that is no reason to deny Defendants’ motion.

The Sixth Circuit has explained that what ultimately matters is notice to the non-movant, an

opportunity to present evidence, and the merits of the dispute—not the procedural vehicle.

       For example, in Petty v. Metropolitan Government of Nashville & Davidson County, 687

F.3d 710 (6th Cir. 2012), the Sixth Circuit rejected a party’s complaint that the district court had

“rul[ed] on its affirmative defenses through a motion in limine” and “improperly granted a

motion for summary judgment ‘masquerading’ as a motion in limine.” Id. at 720. The Sixth

Circuit “reject[ed] this procedural challenge, because Metro fails to demonstrate prejudice from

the purportedly improper ruling.” Id. at 721. As the court explained, stated concerns over




4
  Plaintiffs do not really dispute Defendants’ reasons why narrowing the temporal scope of
evidence at trial is warranted under Rule 611 as an exercise of the Court’s power over the “mode
and order of . . . presenting evidence.” See Dkt. 3843 at 6 (quoting FED. R. EVID. 611). While
they suggest that Rule 611 is not an independent basis for exclusion, they ignore the fact that the
effect of Rule 611 will often be to “ensure that the jury never hears certain evidence,” including
by “eliminating the objectionable aspects of evidence, thus making it admissible.” WRIGHT &
MILLER, 28 FED. PRAC. & PROC. EVID. § 6163 (2d ed.). That is precisely what Defendants seek
by asking the Court to impose reasonable temporal limits on Plaintiffs’ presentation of alleged
“suspicious orders” or “flagged” prescriptions after 2010.

                                                  2
    Case: 1:17-md-02804 Doc #: 3943 Filed: 09/10/21 4 of 11. PageID #: 538555




district courts making “summary-judgment-type rulings” in the course of resolving motions in

limine are “grounded . . . on findings that the nonmovant lacked notice and an adequate

opportunity to marshal evidence.” Id. Because “[t]he record suggest[ed] that Metro understood

that Petty’s motion in limine might dispose of its affirmative defenses,” and “fail[ed] to argue

that it lacked an opportunity to present evidence in response,” its objection failed. Id.

       Similarly, in Porter v. AAR Aircraft Services, Inc., 790 F. App’x 708 (6th Cir. 2019), the

Sixth Circuit again upheld the grant of a substantive motion in limine, reiterating that “the

primary concern with resolving summary-judgment matters when they are brought forth in a

motion in limine is the lack of notice to the nonmovant and the nonmovant’s potential inability to

gather and present evidence.” Id. at 713; see also id. (“There is nothing to suggest that either

party lacked notice of the contract-interpretation issue, nor is there evidence indicating that either

party lacked sufficient time to gather and present its evidence.”).

       Indeed, Plaintiffs’ own case acknowledges that what ultimately matters is whether “the

district court’s rulings . . . were substantively correct.” Louzon v. Ford Motor Co., 718 F.3d 556,

563 n.3 (6th Cir. 2013) (citing Petty, 687 F.3d at 721).5 After all, “a [district] court may grant

summary judgment sua sponte ‘so long as the losing party was on notice that she had to come

forward with all of her evidence.’” Petty, 687 F.3d at 721 (quoting Salehpour v. Univ. of Tenn.,

159 F.3d 199, 204 (6th Cir. 1998)); Porter, 790 F. App’x at 713 (collecting authority).




5
  Porter makes clear that Louzon and Petty should not be read to conflict. In any event, in the
Sixth Circuit an earlier published precedent controls. Meeks v. Ill. Central Gulf R.R., 738 F.2d
748, 751 (6th Cir. 1984) (describing “the familiar rule that a panel of this court may not overrule
a previous panel’s decision”); see also Baynes v. Cleland, 799 F.3d 600, 616 (6th Cir. 2015)
(“Absent a change in the substantive law or an intervening Supreme Court decision which alters
the outcome of those cases, it is inappropriate for a panel in this Circuit to break from earlier,
controlling precedent.”); Cooper v. MRM Inv. Co., 367 F.3d 493, 507 (6th Cir. 2004) (“Under the
law-of-the-circuit doctrine, only the Court sitting en banc may overrule published circuit
precedent, absent an intervening Supreme Court decision or a change in the applicable law.”).

                                                  3
      Case: 1:17-md-02804 Doc #: 3943 Filed: 09/10/21 5 of 11. PageID #: 538556




        Consequently, even if the Court accepts Plaintiffs’ mischaracterization of Defendants’

motion, Plaintiffs’ procedural objections fail. Plaintiffs do not allege any prejudice, much less

allege that they lacked notice of the matters in dispute or an opportunity to marshal opposing

evidence. Nor could they, given that their opposition claims to present “[a] wealth of evidence,

both expert and not” that Plaintiffs say supports a “causal connection” between Defendants’

post-2010 conduct and Plaintiffs’ alleged harms. Opp. Br. at 3; id. at 3-11 (presenting evidence).

II.     Dr. Cutler’s Opinions Foreclose Evidence of Post-2010 Alleged Misconduct

        A.     Plaintiffs have no answer to their own expert’s opinions.

        As detailed in Defendants’ opening brief, Dr. Cutler’s causation analysis does not

consider any alleged misconduct by Defendants after 2010. Dkt. 3843 at 1-4. More than that,

Dr. Cutler testified that Defendants’ post-2010 conduct is “not relevant” to present-day opioid-

related harms, that it “doesn’t matter,” and that an “appropriate methodology” does not include

it. Dkt. 3844-3, 6/2/21 Cutler Dep. Tr. (“Cutler Tr.”) at 156:11-158:12. As Dr. Cutler explained,

“you wouldn’t want to relate the deaths due to illegal opioids to the shipments of legal opioids

after the crackdown on the shipping occurs” around 2010. Id. at 155:6-21. That is because, after

2010, “we’re really looking at deaths due to illegal opioids, and the issue is the built-up demand

for the illegal opioids, not the continuing smaller flow of the legal opioid prescriptions”

distributed or dispensed by Defendants. Id. at 157:20-25.

        Dr. Cutler’s opinions are clear and cannot be disputed. Instead, remarkably, Plaintiffs

simply disagree with their own expert witness:

             Dr. Cutler’s Opinions                                Plaintiffs’ Arguments
 Dr. Cutler testifies that post-2010 misconduct       Plaintiffs insist that “post-2010 misconduct is
 is “not relevant.” Cutler Tr. at 157:20-21.          highly relevant.” Opp. Br. at 3.




                                                  4
       Case: 1:17-md-02804 Doc #: 3943 Filed: 09/10/21 6 of 11. PageID #: 538557




    Dr. Cutler explains that, to tell a valid “causal       Plaintiffs say Dr. Cutler’s controls are really
    story,” it is “very, very important” to                 not important at all. Opp. Br. at 11 (faulting
    incorporate the types of controls he                    Defendants for “spend[ing] an inordinate
    implemented in his regression analyses.                 amount of time talking about the role of
    Cutler Tr. at 86:2-10.                                  control variables in causal analysis”).
    Dr. Cutler carefully details how confounding            Plaintiffs pretend none of the confounding
    variables in the post-2010 period—like the              variables matter for causation. Opp. Br. at 12
    prevalence of “white powder versus black tar”           (arguing that “the jury does not have to
    heroin or “fentanyl supply lines”—render a              disaggregate the causes of the opioid
    connection between post-2010 shipments and              epidemic” like Dr. Cutler has done).6
    dispensing and Plaintiffs’ harm unreliable.
    Cutler Tr. at 102:2-104:5.
    Dr. Cutler confirms the testimony of DEA                Plaintiffs say volume is all they need. Opp.
    and law enforcement witnesses that volume,              Br. at 3 (insisting that their allegations that
    by itself, is not enough. See Dkt. 3843 at 4-5          Defendants distributed and dispensed
    & n.5 (collecting testimony).                           “massive numbers” of opioids into Track 3
                                                            without adequate due diligence are “sufficient
                                                            evidence of the causal link between the
                                                            Pharmacies’ distribution and dispensing
                                                            practices and the Plaintiffs’ harms”).

          If Plaintiffs really believe that Dr. Cutler is so wrong about so many fundamental things,

they should withdraw him as an expert and rely on their other “causation” experts and arguments

based on mere volume. The reason they do not is because Dr. Cutler is their only expert—

indeed, their only witness, expert or not—who even purports to draw any connection between

Defendants’ alleged misconduct and any concrete harms in Lake or Trumbull County.




6
  Plaintiffs doubly mischaracterize Defendants’ argument on this point, suggesting that the only
variables at issue are “economic and demographic” and implying that Defendants seek to use
racial, economic, and educational disparities to dodge responsibility. Opp. Br. at 12 n.6. The
former is wrong; the latter is wrong and offensive. As detailed in Defendants’ opening brief (and
the chart above), Dr. Cutler not only controlled for economic and demographic factors, but also
identified confounding variables like the relative availability of black tar versus white powder
heroin and the strength or weakness of illicit fentanyl supply lines in an area. Dkt. 3843 at 5.
More importantly, Defendants disagree with Plaintiffs’ allegations about both misconduct and
causation. It is Plaintiffs’ own causation expert who details why any causation theory based on
post-2010 conduct fails, and Defendants make no excuses by pointing that out.

                                                        5
    Case: 1:17-md-02804 Doc #: 3943 Filed: 09/10/21 7 of 11. PageID #: 538558




        B.      Drawing a valid causal link between Defendants’ alleged misconduct and
                Plaintiffs’ alleged harms requires expert testimony.

        The causation story that Plaintiffs want to tell—that distribution and dispensing of

prescription opioid medications by each of the Defendants led to an oversupply of prescription

opioids, diversion of those prescription opioids into the illicit market, and resulting harm to Lake

and Trumbull Counties, see Ex. 1, Track 3 Jury Verdict Form—requires expert testimony. While

Plaintiffs will not admit it, because it strikes at the heart of their case, volume is not diversion,

and diversion is not harm. This is especially so here, where any given Defendant’s distribution

or dispensing conduct is such a small part of the overall distribution and dispensing picture in

Lake or Trumbull County. To show that any given Defendant’s conduct was a “substantial

factor” in creating present-day opioid-related harms, Plaintiffs must necessarily distinguish that

Defendant’s conduct from the conduct of other Defendants (and former defendants); numerous

non-party distributors and dispensers; and third-party actors like manufacturers, bad prescribers,

pill mills, and criminal drug dealers and traffickers. It must also account for the myriad of

economic, demographic, and other variables Dr. Cutler attempted to identify and control for in

his analyses of each Defendant’s conduct—variables that multiply rapidly and are far more

complex in the period after 2010. See Cutler. Tr. at 102:1-104:5.

        Plaintiffs presumably hired Dr. Cutler, a health care economist at Harvard, because they

recognized that this type of causal link for a crisis as complex and far-reaching as the current

opioid crisis requires “scientific, technical, or other specialized knowledge” far beyond the

ability of any lay witness or juror. FED. R. EVID. 702(a). As Dr. Cutler put it, “correlation does

not imply causality.” Cutler Tr. at 84:25-85:1. “[I]f you want to tell a causal story,” it is “very,

very important” to “include controls for quite a number of different reasons why [two variables]

may be correlated.” Id. at 86:2-9. That is exactly what Dr. Cutler attempted to do, and “what



                                                   6
    Case: 1:17-md-02804 Doc #: 3943 Filed: 09/10/21 8 of 11. PageID #: 538559




any reasonable scholar would do.” Id. at 86:9-10. That type of scholarly analysis is the

exclusive province of expert testimony under Rules 701 and 702, and such analysis is completely

lacking as to any post-2010 conduct by any Defendant in this case.

       C.      None of Plaintiffs’ other experts carry Plaintiffs’ burden on causation.

       Plaintiffs claim they have all the expert testimony they could possibly need on causation

for post-2010 conduct through other experts. Opp. Br. at 3, 7-11. Not so. While each of those

other experts purports to offer “causation” opinions, most of them are plainly unqualified to offer

such opinions. What is more, their so-called “causation” opinions are narrow and incomplete, if

not unreliable, unhelpful, and inadmissible. And of course, not a single one of them offers any

opinion connecting specific conduct by any Defendant to any concrete harms in Lake or

Trumbull County.

       Rafalski does not do it. Opp. Br. at 3. As this Court has held, “Rafalski admits he has

not performed any type of analysis to determine the amount of diversion that actually occurred at

Defendants’ pharmacies, nor how that calculation would compare vis-à-vis the many other

factors – such as bad doctors, pill mills, other independent pharmacies, and allegedly misleading

marketing by manufacturers – that may also have contributed to causing the opioid epidemic.”

Dkt. 3929 at 13-14; id. at 15-16 (noting that “Rafalski’s Report lacks any reference to

foundational facts or other evidence to support his conclusion that Defendants’ pharmacies

actually diverted opiate pills into the illicit market in the Track Three Counties” and holding that

Rafalski’s “causation” opinions make impermissible “speculative jumps”).

       Neither do Lembke, Catizone, and Keyes. Opp. Br. at 7-11. As Defendants explained in

their Daubert motions, neither Lembke nor Catizone are qualified to offer their “causation”

opinions and those opinions are unsupported by any reliable scientific methodology. See Dkts.

3914 (Catizone) & 3915 (Lembke). Dr. Keyes purports to offer opinions on “causation,” but

                                                 7
    Case: 1:17-md-02804 Doc #: 3943 Filed: 09/10/21 9 of 11. PageID #: 538560




acknowledges that she is not offering any opinions regarding any specific Defendant; indeed, her

report does not discuss any Defendant, and she has not reviewed any materials related to any

Defendant. Dkt. 3858. Not one of these other experts even attempts to connect specific conduct

by any Defendant—at any point in time—to any concrete harm in Lake or Trumbull County.

Only Dr. Cutler purports to do that. Defendants pointed all of this out in their opening brief, Dkt.

3843 at 1-2 n.2, and Plaintiffs offer no response.

       In short, Dr. Cutler is the only expert who purports to trace a complete causal chain

between Defendants’ alleged misconduct and actual harm to Plaintiffs. Because Plaintiffs insist

on using his report and testimony—despite now disavowing his opinions and methods—the

Court should hold them to that choice, excluding evidence about alleged misconduct by

Defendants after 2010 as irrelevant and more prejudicial than probative. Id. at 4-5.

                                         CONCLUSION

       For these reasons, and those set out in Defendants’ opening brief, the Court should

exclude any evidence or argument about Defendants’ alleged misconduct after 2010 or, in the

alternative, exclude the expert report and opinions of Dr. David Cutler.




                                                 8
  Case: 1:17-md-02804 Doc #: 3943 Filed: 09/10/21 10 of 11. PageID #: 538561




Dated:   August 12, 2021
                                          Respectfully Submitted,

                                          /s/ Kaspar J. Stoffelmayr
                                          Kaspar J. Stoffelmayr
                                          Brian C. Swanson
                                          Katherine M. Swift
                                          Sharon Desh
                                          Sten A. Jernudd
                                          Bartlit Beck LLP
                                          54 West Hubbard Street
                                          Chicago, Illinois 60654
                                          Phone: (312) 494-4400
                                          kaspar.stoffelmayr@bartlitbeck.com
                                          brian.swanson@bartlitbeck.com
                                          kate.swift@bartlitbeck.com
                                          sharon.desh@bartlitbeck.com
                                          sten.jernudd@bartlitbeck.com

                                          Alex J. Harris
                                          Bartlit Beck LLP
                                          1801 Wewatta Street, Suite 1200
                                          Denver, Colorado 80202
                                          Phone: (303) 592-3100
                                          alex.harris@bartlitbeck.com

                                          Attorneys for Walgreens Boots Alliance, Inc.,
                                          Walgreen Co., and Walgreen Eastern Co.,
                                          Inc.


                                          /s/ John M. Majoras (consent)
                                          John M. Majoras
                                          JONES DAY
                                          51 Louisiana Avenue, N.W.
                                          Washington, DC 20001
                                          Phone: (202) 879-3939
                                          jmmajoras@jonesday.com




                                      9
Case: 1:17-md-02804 Doc #: 3943 Filed: 09/10/21 11 of 11. PageID #: 538562




                                     Tina M. Tabacchi
                                     Tara A. Fumerton
                                     JONES DAY
                                     77 West Wacker
                                     Chicago, IL 60601
                                     Phone: (312) 269-4335
                                     tmtabacchi@jonesday.com
                                     tfumerton@jonesday.com

                                     Attorneys for Walmart Inc.


                                     /s/ Alexandra W. Miller (consent)
                                     Alexandra W. Miller
                                     Eric R. Delinsky
                                     Zuckerman Spaeder LLP
                                     1800 M Street, NW
                                     Suite 1000
                                     Washington, DC 20036
                                     Phone: (202) 778-1800
                                     smiller@zuckerman.com
                                     edelinsky@zuckerman.com

                                     Attorneys for CVS Indiana, L.L.C., CVS Rx
                                     Services, Inc., CVS Pharmacy, Inc., CVS TN
                                     Distribution, L.L.C., and Ohio CVS Stores,
                                     L.L.C.


                                     /s/ Robert M. Barnes (consent)
                                     Robert M. Barnes
                                     Scott D. Livingston
                                     Joshua A. Kobrin
                                     MARCUS & SHAPIRA LLP
                                     35th Floor, One Oxford Centre 301 Grant
                                     Street
                                     Pittsburgh, PA 15219
                                     Phone: (412) 471-3490
                                     rbarnes@marcus-shapira.com
                                     livingston@marcus-shapira.com
                                     kobrin@marcus-shapira.com

                                     Attorneys for Giant Eagle, Inc. and HBC
                                     Service Company




                                   10
